Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the objection to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 
Applicant’s arguments, filed 06/16/2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 
Applicant’s arguments, filed 06/16/2022, with respect to the objection to claim 9 have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 
Applicant’s arguments, filed 06/16/2022, with respect to the objection to claims 18-19 have been fully considered and are persuasive.  The objection of claims 18-19 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 12, “exists” should read “exits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 10 contain the trademark/trade name “Huber”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a heat exchanger and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant).
Regarding claim 1, Yang teaches 
An apparatus for transferring heat energy (waste heat recovery device 1000), comprising: 
a first heat exchanger (The waste heat exchangers 10 and 20)  for transferring thermal energy between waste water fluid and a water supply (The waste heat exchangers 10 and 20 are composed of a first waste heat exchanger 10 and a second waste heat exchanger 20 in parallel between the sewage circulation line 100 and the primary side heat exchange medium circulation line 110) [0037]
a second heat exchanger (heat pump 30 contains a heat exchanger connected to primary side heat exchange medium circulation line 110 as shown on fig. 2) connected to the first heat exchanger for transferring heat energy between the water supply and a domestic water supply (After the heat pump 30 exchanges heat with the primary side heat exchange medium heat-exchanged by the first waste heat exchanger 10 and the second waste heat exchanger 20, the cooling mode or heating mode by the switching operation of the four-way valve is configured to heat or cool the secondary side heat exchange medium of the secondary side heat exchange medium circulation line 120) [0054]
a diverter valve for selectively diverting a portion of the domestic water supply to the second heat exchanger (the secondary side heat exchange medium is selectively recovered to either one or both of the heat pump 30 and the buffer tank 50 by the flow path switching operation of the switching valve 125) [0061]
While Yang does not teach that the primary side heat exchange medium is specifically water, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water as the refrigerant medium in view of Tomczyk (in the field of refrigerants) because water is environmentally safe, nontoxic, nonflammable, nonexplosive, available almost anywhere, very inexpensive, and has a very high latent heat of vaporization (Tomczyk, second para.).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, as modified, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant), in further view of Nishiyama (JP4492634B2), referring to the English translation dated 7/15/2022.
Regarding claim 2, Yang, as modified, does not teach the apparatus as recited in claim 1, 
wherein said waste water fluid is cooler than said water supply so that said first heat exchanger cools said water supply 
Nishiyama teaches
wherein said waste water fluid is cooler than said water supply so that said first heat exchanger cools said water supply (The hot water conveyed from the hot water pump 23 to the hot water heat exchanger 12 is heated by the high-temperature refrigerant discharged from the compressor 11 to become high-temperature hot water) [0015]
While Yang does not explicitly disclose a scenario wherein the waste water fluid is cooler than said water supply so that said first heat exchanger cools said water supply, Nishiyama teaches a similar arrangement to Yang where the hot water conveyed to the hot water heat exchanger 12 is heated by a high-temperature refrigerant, therefore cooling the high-temperature refrigerant, which reads on the claimed water supply. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heating arrangement taught in Nishiyama to Yang in order for both the sewage circulation line 100 and secondary side heat exchange medium circulation line 120 to be able to cool primary side heat exchange medium circulation line 110 simultaneously.
Regarding claim 3, Yang, as modified, teaches the apparatus as recited in claim 2,
wherein said domestic water supply is cooler than said cooled water supply so that said second heat exchanger further cools said cooled water supply (After the heat pump 30 exchanges heat with the primary side heat exchange medium heat-exchanged by the first waste heat exchanger 10 and the second waste heat exchanger 20, the cooling mode or heating mode by the switching operation of the four-way valve is configured to heat or cool the secondary side heat exchange medium of the secondary side heat exchange medium circulation line 120 [0054]; Since this system is designed for both heating and cooling, it is therefore inferred that the system teaches a scenario where the secondary side heat exchange medium circulation line 120 is cooler than primary side heat exchange medium circulation line 110)
Regarding claim 4, Yang, as modified, teaches the apparatus as recited in claim 3, further comprising 
a heat pump connected to said first heat exchanger and said second heat exchanger (heat pump 30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second heat exchanger between the primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120, similar to second heat exchanger 13 taught in Nishiyama, in order to more simply transfer the heat between the two lines than the heat pump 30, while still maintaining heat pump 30 connected to both heat exchangers.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, as modified, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant) and Nishiyama (JP4492634B2), referring to the English translation dated 7/15/2022, in further view of HUBER (Screen capture from YouTube video clip entitled "HUBER Wastewater Heat Exchanger RoWin – Animation”).
Regarding claim 5, Yang, as modified, does not teach the apparatus as recited in claim 4, wherein:
said first heat exchanger comprises a Huber Rowin heat exchanger including a first waste water inlet, a first waste water outlet, a second fluid inlet, and a second fluid outlet Date: June 16, 2022
said waste water fluid flows through said first waste water inlet to said first waste water outlet while said water supply flows through said second fluid inlet to said second fluid outlet for transferring heat energy between said waste water fluid and said water supply
HUBER teaches
said first heat exchanger comprises a Huber Rowin heat exchanger (see video) including a first waste water inlet (top right below second fluid inlet), a first waste water outlet (bottom left), a second fluid inlet (top right above first waste water inlet), and a second fluid outlet (top left)  Date: June 16, 2022
said waste water fluid flows through said first waste water inlet to said first waste water outlet (see large center flow arrows at 0:25) while said water supply flows through said second fluid inlet to said second fluid outlet for transferring heat energy between said waste water fluid and said water supply (see small flow arrows at top right and left at 0:25)
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of the combined teachings to include the above claim limitations in view of the teachings of HUBER (in the field of waste water heat exchangers) to have reliable cleaning of the heat exchanger surface (HUBER, time stamp 0:52).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, as modified, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant), Nishiyama (JP4492634B2), referring to the English translation dated 7/15/2022, and HUBER (Screen capture from YouTube video clip entitled "HUBER Wastewater Heat Exchanger RoWin – Animation”), in further view of Kaufman (US-4602672-A).
Regarding claim 6, Yang, as modified, does not teach the apparatus as recited in claim 5, 
wherein said second heat exchanger comprises a plate frame heat exchanger
Kaufmann teaches:
wherein said second heat exchanger comprises a plate frame heat exchanger (Kaufmann, abstract)
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of the combined teachings to include the above claim limitations in view of the teachings of Kaufmann (in the field of heat recovery heat exchangers) to a self-cleaning heat exchanger (Kaufmann, abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant) and Nishiyama (JP4492634B2), referring to the English translation dated 7/15/2022.
	Regarding claim 7, Yang teaches 
a heat exchange system for transferring heat energy to control the temperature of a building (a sewage waste heat recovery device, and more particularly, by using one or more heat exchangers and heat pumps for sewage waste heat generated in a sewage treatment plant, it is possible to effectively perform heating and cooling and/or hot water supply at the customer; the customer for heating and cooling presumably being a building) [0001], comprising: 
a first heat exchanger (The waste heat exchangers 10 and 20) including a first and second inlet and a first and second outlet wherein waste water flows through said first inlet of said first heat exchanger and out said first outlet while a water supply flows through said second inlet through said first heat exchanger and out said second outlet so as to transfer heat energy between said waste water and said water supply (The waste heat exchangers 10 and 20 are composed of a first waste heat exchanger 10 and a second waste heat exchanger 20 in parallel between the sewage circulation line 100 and the primary side heat exchange medium circulation line 110; as shown on fig. 2, there is a respective inlet and outlet for each of the sewage circulation line 100 and primary side heat exchange medium circulation line 110) [0037]
a second heat exchanger (heat pump 30) including a first and second inlet and a first and second outlet wherein domestic water flows through said first inlet, through said second heat exchanger and out said first outlet while said water supply from said second outlet of said first heat exchanger flows through said second inlet, through said second heat exchanger and out said second outlet so as to further transfer heat energy between said domestic water and said water supply from said second outlet of said second heat exchanger (After the heat pump 30 exchanges heat with the primary side heat exchange medium heat-exchanged by the first waste heat exchanger 10 and the second waste heat exchanger 20, the cooling mode or heating mode by the switching operation of the four-way valve is configured to heat or cool the secondary side heat exchange medium of the secondary side heat exchange medium circulation line 120; as shown on fig. 2, there is a respective inlet and outlet for each of the primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120) [0054]
a diverter valve for diverting said domestic water to said second heat exchanger (the secondary side heat exchange medium is selectively recovered to either one or both of the heat pump 30 and the buffer tank 50 by the flow path switching operation of the switching valve 125) [0061]
While Yang does not teach that the primary side heat exchange medium is specifically water, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water as the refrigerant medium in view of Tomczyk (in the field of refrigerants) because water is environmentally safe, nontoxic, nonflammable, nonexplosive, available almost anywhere, very inexpensive, and has a very high latent heat of vaporization (Tomczyk, second para.).
Yang also does not teach 
while said water supply from said second outlet of said first heat exchanger flows through said second inlet, through said second heat exchanger and out said second outlet so as to control the temperature of said building
Nishiyama teaches
while said water supply from said second outlet of said first heat exchanger flows through said second inlet, through said second heat exchanger and out said second outlet so as to control the temperature of said building (14 is an atmospheric heat exchanger for exchanging heat between the refrigerant and the atmosphere)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the atmospheric heat exchanger 14 of Nishiyama to Yang in order to utilize the cooled primary side heat exchange medium circulation line 110 to control the temperature of a building via the wastewater and domestic water lines.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR101325897B1), referring to the English translation dated 7/15/2022, in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant) and Nishiyama (JP4492634B2), referring to the English translation dated 7/15/2022.
Regarding claim 14, Yang teaches 
a method of controlling the temperature of a building (a sewage waste heat recovery device, and more particularly, by using one or more heat exchangers and heat pumps for sewage waste heat generated in a sewage treatment plant, it is possible to effectively perform heating and cooling and/or hot water supply at the customer; the customer for heating and cooling presumably being a building) [0001] comprising the steps of:
introducing waste water from a sewer into a first heat exchanger (The sewage supply pipes 101 and 103 of the sewage circulation line 100 are the first sewage supply pipe 101, the first sewage supply pipe 101 for supplying sewage (reused water) to the first waste heat exchanger 10 side) [0033]
introducing a water supply into the first heat exchanger so as to transfer heat energy between said water supply and waste water so as to: i) produce a thermally treated water supply, and, ii) produce thermally treated waste water returned to the sewer (The waste heat exchangers 10 and 20 are composed of a first waste heat exchanger 10 and a second waste heat exchanger 20 in parallel between the sewage circulation line 100 and the primary side heat exchange medium circulation line 110; as shown on fig. 2, the sewage circulation line 100 reconnects to the outflow of reused water line 8) [0037]
introducing the thermally treated water supply to a second heat exchanger (as shown on fig. 3, after passing through heat exchangers 10 or 20, the primary side heat exchange medium circulation line 110 passing through heat pump 30)
diverting a portion of domestic water into the second heat exchanger so as to transfer thermal energy between said thermally treated water supply and said domestic water so as to: i) produce a supplemented thermally treated water supply; and, ii) produce thermally treated domestic water (the secondary side heat exchange medium is selectively recovered to either one or both of the heat pump 30 and the buffer tank 50 by the flow path switching operation of the switching valve 125) [0061]
introducing said thermally treated domestic water to said building (as shown on fig. 3, the load mechanism further includes a hot water supply tank 42 connected to the secondary side heat exchange medium circulation line 120. Including, the hot water supply tank 42 is configured to supply hot water for hot water supply to customers) [0065]
returning said supplemented thermally treated water supply to a heat pump and/or then to said building (the cycle of primary side heat exchange medium circulation line 110 as shown in fig. 3 recirculates the refrigerant back to heat pump 30 after being thermally treated)
While Yang does not teach that the primary side heat exchange medium is specifically water, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water as the refrigerant medium in view of Tomczyk (in the field of refrigerants) because water is environmentally safe, nontoxic, nonflammable, nonexplosive, available almost anywhere, very inexpensive, and has a very high latent heat of vaporization (Tomczyk, second para.).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second heat exchanger between the primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120, similar to second heat exchanger 13 taught in Nishiyama, in order to more simply transfer the heat between the two lines than the heat pump 30, while still maintaining heat pump 30 connected to both heat exchangers.
Regarding claim 15, Yang, as modified, teaches the method recited in claim 14, wherein: 
the first heat exchanger has a first and second inlet and a first and second outlet and said second heat exchanger has a first and second inlet and a first and second outlet (as shown on fig. 3, heat exchangers 10 and 20 each have a respective inlet and outlet for sewage circulation line 100 and primary side heat exchange medium circulation line 110 and heat pump 30 has a respective inlet and outlet for primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120)
said waste water is introduced at said first inlet of said first heat exchanger at a first waste water temperature and exits said first outlet of said first heat exchanger as said thermally treated waste water at a second waste water temperature (based on the differing temperatures of sewage circulation line 100 and primary side heat exchange medium circulation line 110, heat exchangers 10 and 20 are configured to thermally treat sewage circulation line 100 from entry to exit)
said water supply is introduced at said second inlet of said first heat exchanger at a second inlet water supply temperature and exits said second outlet of said first heat exchanger as said thermally treated water supply at a second temperature (based on the differing temperatures of sewage circulation line 100 and primary side heat exchange medium circulation line 110, heat exchangers 10 and 20 are configured to thermally treat primary side heat exchange medium circulation line 110 from entry to exit)
diverted domestic water is introduced at said first inlet of said second heat exchanger at a first domestic water temperature and exists said first outlet of said second heat exchanger at a second domestic water temperature (based on the differing temperatures of primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120, heat pump 30 is configured to thermally treat secondary side heat exchange medium circulation line 120 from entry to exit)
said thermally treated water supply at said second temperature is introduced at said second inlet of said second heat exchanger and exits said second heat exchanger at a supplemented thermally treated water supply at a supplemented thermally treated water supply temperature (based on the differing temperatures of primary side heat exchange medium circulation line 110 and secondary side heat exchange medium circulation line 120, heat pump 30 is configured to thermally treat primary side heat exchange medium circulation line 110 from entry to exit)
Regarding claim 16, Yang, as modified, teaches the method recited in claim 14, 
further comprising selectively diverting a portion of said domestic water at said first domestic water temperature at a point between said first inlet of said second heat exchanger and said building (the secondary side heat exchange medium is selectively recovered to either one or both of the heat pump 30 and the buffer tank 50 by the flow path switching operation of the switching valve 125; as shown on fig. 3, switching valve 125 is located between hot water supply tank 42 and the inlet of heat pump 30) [0061]
Regarding claim 17, Yang as modified, teaches the method recited in claim 14, further comprising: 
determining, using a sensor, that a temperature of said domestic water being supplied to the building is outside a predetermined range, and, activating a diverter valve to divert a portion of said domestic water to said second heat exchanger (the buffer tank 50 is provided with a temperature sensing unit 55 for sensing the internal temperature of the buffer tank 50 in real time. Accordingly, when the internal temperature of the buffer tank 50 is within a range of a set temperature suitable for cooling or heating, the first and second waste heat exchangers 10 and 20 and the heat pump 30 are controlled by a control unit (not shown). ) is stopped, and the secondary side heat exchange medium circulates only through the second supply pipe 121b and the recovery pipe 122 between the heating and cooling device 41 and the buffer tank 50) [0063]

Allowable Subject Matter
Claims 8, 18, and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Yang as modified teaches the heat exchange system as recited in claim 7, but fails to disclose sufficient a valve means and a pump means for selectively delivering at least a first circuit for cooling the temperature of said building, wherein the temperature of said waste water is cooler than said water supply for cooling said water supply through said first heat exchanger, and for further cooling said water supply through said second heat exchanger so as to cool said building. Yang, as well as Nishiyama, do not disclose any system where the water supply is selectively applied to a building in order to control the temperature of the building. While Nishiyama teaches a heat exchanger after the second heat exchanger that transfers heat to the environment, but does not disclose a system to control this process based on thermal needs within the building. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim.
Claim 18 would be allowable for similar reasons to claim 8, as Yang as modified teaches the method of claim 16, but fails to disclose a sufficient method for cooling said building by selectively activating a valve means and a pump means to deliver a first circuit, wherein said waste water at said first waste water temperature is lower than said second waste water temperature; said water supply at said second inlet water supply temperature is higher than said thermally treated water supply at said second temperature; said domestic water at said first domestic water temperature is lower than said second domestic water temperature; and, said thermally treated water supply at said second temperature is higher than said supplemented thermally treated water supply. While Yang teaches a similar system for the secondary side heat exchange medium circulation line 120 with temperature sensing unit 55, it does not teach this system for primary side heat exchange medium circulation line 110. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim.
Claim 20 would be allowable for similar reasons to claim 18, as Yang as modified teaches the method of claim 16, but fails to disclose a sufficient method for heating said building by selectively activating a valve means and a pump means to deliver a second circuit, wherein the temperature of said waste water is warmer than said water supply for heating said water supply through said first heat exchanger, and said second heat exchanger is bypassed so as to heat said building. Yang, as modified, does not disclose any method for primary side heat exchange medium circulation line 110 to bypass the heat pump 30 via a valve or pump means as claimed. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim.
Claims 9-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if they were dependent on to claim 8 in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762